Title: From George Washington to Lund Washington, 19 March 1783
From: Washington, George
To: Washington, Lund


                        
                            Dear Lund,
                            Newburgh 19th March 1783.
                        
                        I did not write to you by the last Post—I was too much engaged at that time, in counteracting a most
                            insiduous attempt to disturb the repose of the Army, & sow the seeds of discord between the Civil &
                            military powers of the continent, to attend to small matters. The Author of this attempt, whoever he may be, is yet behind
                            the Curtain; and as conjectures might be wrong, I shall be silent at present.
                        The good sense—the Virtue, & patient forbearance of the Army, on this, as upon every other trying
                            occasion which has happened to call them into action, has again triumphed; & appear’d with more lustre than ever.
                            But if the States will not furnish the supplies required by Congress, thereby enabling the Superintendant of Finance to
                            feed, clothe & pay the army—if they suppose the war can be carried on without money, or that money can be borrowed
                            without permanent funds to pay the interest of it—if they have no regard to justice, because it is attended with
                            expence—if gratitude to men, who have rescued them from the jaws of danger & brought them to the Haven of
                            Independence & Peace, is to subside, as danger is removed—If the sufferings of the Army, who have borne, &
                            forborne more than any other class of Men in the Ud States; expending their health; & many of them their all, in
                            an unremitted service of near eight years in the field—Encountering hunger, cold and nakedness, are to be forgotten. If it
                            is presumed there is no bounds to the patience of the army; or that when peace takes place, their claims for pay due,
                            & rewards promised may die with the, military non-existence of its member. If such, I say, should be the sentiments
                            of the States; & that their conduct, or the conduct of some, does but too well warrant the conclusion—well may
                            another anonymous addresser step forward, & with more effect than the last did, say with him, "You have Arms in
                            your hands, do justice to yourselves, & never sheath the sword, ’till you have obtained it." How far Men, who labour
                            under the pressure of accumulated distress, and are irritated by a belief that they are treated with
                            neglect, ingratitude, & injustice in the extreme, might be worked upon by designing men, is worthy of very serious
                            consideration.
                        But justice, policy, yea common Sense, must tell every man that the creditors of the Continent, cannot
                            receive payments unless funds are provided for it; and that our National character, if these are much longer neglected,
                            must be stamped with indelible infamy in every Nation of the world where the fact is known. I am, &ca
                        
                            G: Washington
                        
                    